Citation Nr: 0418134	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  95-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, as secondary to service-connected bilateral hallux 
valgus with bunions.

2.  Entitlement to an increased rating for hallux valgus, 
right foot, with bunions, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for hallux valgus, 
left foot, with bunions, currently evaluated as 10 percent 
disabling.

4.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for nerve damage in the spine from surgery performed at the 
VA Medical Center (VAMC) in Dallas, Texas, in November 1993.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from December 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1993 and June 1996 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to compensation pursuant to 
38 U.S.C. § 1151 for nerve damage in the spine is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is not shown to be 
secondary to his service-connected bilateral hallux valgus 
with bunions.

2.  The veteran is presently receiving the maximum schedular 
rating for residuals of hallux valgus, with bunions, of each 
foot.

3.  The veteran's bilateral hallux valgus, with bunions, does 
not present an exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
psychiatric disorder, as secondary to his service-connected 
bilateral hallux valgus with bunions.  38 C.F.R. § 3.310 
(2003).

2.  A rating in excess of 10 percent for hallux valgus, right 
foot, with bunions, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2003).

3.  A rating in excess of 10 percent for hallux valgus, left 
foot, with bunions, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2003).

4.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's bilateral 
hallux valgus with bunions.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and notify

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The veteran was notified of the evidence necessary to 
substantiate his claims and of his and VA's respective duties 
by means of an April 2002 letter from the RO.  He was also 
asked to submit information and/or evidence in his possession 
pertaining to the claims.  See 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although this notice was not sent to 
the veteran prior to the initial adjudication of his claims 
in 1993 and 1996, any such error is harmless, for the 
following reasons.  

The April 2002 notice was provided to the veteran prior to 
the transfer and certification of the case to the Board, and 
the notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and two supplemental 
statements of the case were issued.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  He 
responded to VA notices in April 2002, September 2003, and 
April 2004, where he said, in essence, that he had no further 
evidence to present and to requested have his appeal 
forwarded to the Board.  Therefore, to decide the appeal 
would not be prejudicial error.  

The duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159.  In this case, 
the veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  VA tried 
to obtain medical records from the Texas Rehabilitation 
Commission, and in June 2002 they responded that they no 
longer had medical records for the veteran because he had not 
followed through with services, and his case was closed in 
September 1995.  Therefore, the Board finds further attempts 
to obtain any additional evidence would be futile.  

In claims for disability compensation, the VCAA duty to 
assist requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  VA medical examinations pertinent to the veteran's 
claims were conducted in March 1996, October 1996, and 
November 2003, and included medical opinions.  This medical 
evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA as to the issues addressed in this decision have 
been fulfilled.


II.  Psychiatric disorder

The veteran claims that he has a psychiatric disorder, 
secondary to his service-connected bilateral hallux valgus.  
In May 1982, the Board denied service connection for an 
acquired psychiatric disorder, including as secondary to 
service-connected hallux valgus.  This decision is final.  
See 38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 
(2003).  In the June 1996 rating decision on appeal, the RO 
denied this claim on the merits without addressing the issue 
of whether new and material evidence had been submitted to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002).  

Regardless, the Board finds that new and material evidence 
sufficient to reopen the claim has been submitted.  At the 
time of the May 1982 Board decision, there was no evidence 
showing that the veteran had a psychiatric disorder.  New 
evidence submitted since that time establishes that he 
suffers from dysthymia.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156.  

The Board's consideration as to the new and material issue 
and the underlying claim of service connection on the merits 
is not prejudicial to the veteran, as the Board finds in the 
veteran's favor concerning reopening the claim, and the RO 
has already adjudicated the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In March 1996, the veteran underwent VA psychiatric 
examination.  It was noted that he had not worked since 
having surgery on his feet in November 1993 and that he 
received Social Security Administration (SSA) benefits.  The 
impression was 1) alcohol abuse, chronic 2) dysthymia, mild, 
and 3) mixed personality disorder.  The psychiatrist said 
that he did not see any relationship between the veteran's 
problem with his feet and his use of alcohol or rather mild 
dysthymia.  The psychiatrist further said that the veteran's 
incapacity to work was moderate for psychiatric purposes.  

In October 1996, the veteran underwent another VA psychiatric 
examination, by the same psychiatrist that saw him in March 
1996.  The impression was dysthymia-mild, and alcohol 
dependence by history.  The psychiatrist stated that the 
veteran's incapacity to work was mild.  The psychiatrist 
further stated that he did not see that the veteran was 
depressed because of his feet, and that he thought that it 
had more to do with his personality disorder and lifestyle.

The veteran also underwent VA examination of the feet in 
October 1996.  The orthopedic doctor stated that, "as is 
well known in chronic pain patients there are obvious 
psychological factors involved and these factors worsen the 
patient's pain and the pain in turn worsens his psychological 
stress."

Also of record are VA outpatient clinical records dated from 
October 1992 to April 1996.  Therein, it was shown that the 
veteran complained of pain in his feet, and that he drank 
alcohol to relieve that pain.  Records from the Social 
Security Administration were also obtained for the record.

The Board finds as fact that the veteran is service connected 
for bilateral hallux valgus with bunions.  He has also been 
shown to have dysthymia.  However, the preponderance of the 
evidence is again the claim for service connection for a 
psychiatric disorder, as secondary to bilateral hallux valgus 
with bunions. 

The VA psychiatrist specifically concluded that there is no 
relationship between the veteran's service-connected hallux 
valgus and his dysthymia; rather, his dysthymia was related 
more to his personality disorder and lifestyle.  The VA 
orthopedic doctor indicated that the veteran's pain worsens 
his psychological stress.  Quantitatively, the medical 
evidence is evenly balanced.  However, the Board finds that 
the greater probative weight must be given to the opinion of 
the VA psychiatrist, as he is a specialist in psychiatry, a 
medical discipline the Board believes to be more qualified to 
address the etiology of the veteran's dysthymia.  
Additionally, the opinion from the orthopedic doctor based 
upon "well known" principles appears somewhat speculative 
in nature.

Any contentions by the veteran that he has an acquired 
psychiatric disorder that is somehow related to his hallux 
valgus are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a psychiatric disorder as 
secondary to service-connected hallux valgus with bunions.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  


III.  Bilateral hallux valgus with bunions

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The veteran was discharged from the military because of a 
foot condition found to have been aggravated in service 
beyond the actual course of the condition.  Medical Board 
proceedings showed that he had no symptomatology from his 
feet prior to service, and that there was a finding of hallux 
valgus on orthopedic evaluation at entry, but no history of 
foot trouble.  He had complaints of foot pain in service, up 
until service separation.  VA examination in March 1978 
showed that the veteran had a bilateral foot condition with 
complaints of pain due to bunions on walking or running.  
Examination also confirmed enlargements of both first toes, 
and warts.  

In September 1978, service connection was granted for hallux 
valgus, right, with bunions, and hallux valgus, left, with 
bunions, and each disability was given a 10 percent rating.  

In July 1980, the veteran was hospitalized at VA for 
bilateral correction of foot deformities.  The discharge 
diagnosis was bunions bilaterally.  At VA examination in 
October 1980, the diagnoses were hallux valgus right with 
bunion post-operative and hallux valgus left with bunion 
post-operative, and callous formation on both feet.  At VA 
examination in July 1981, the diagnoses were the same and 
corresponding x-rays were taken.  

In October 1992, the veteran was treated at VA for pain in 
both feet.  In December 1992, the assessment was callosities 
symptomatic secondary to pes planus.  

In February 1993, the veteran initiated this claim for 
increased ratings, and VA medical records show continued 
treatment for foot pain.  In October 2003, he stated that he 
had to quit his job because of severe foot pain.

Psychiatric examination in October 1993 revealed that the 
veteran recently held a job for two years at a business 
college and then collected unemployment.  He said that he was 
going to apply for Social Security benefits because of his 
feet.  The examiner diagnosed chronic alcohol use and stated 
that he did not believe that the veteran was incapacitated to 
work.

In November 1993, the veteran underwent surgery at VA for 
recurrent bunion, left, degenerative joint disease of the 
left second metatarsophalangeal joint, and idiopathic plantar 
keratosis of the left third metatarsal sole.  The surgery was 
indicated because the veteran had very painful feet.  The 
veteran was provided a temporary total rating for 
convalescence from November 7, 1993, to March 1, 1994.

At VA examination in December 1993, the diagnosis was history 
of bilateral hallux valgus and bunion with flat feet and with 
cornified painful callosities beneath the third metatarsal 
heads.  The veteran was still in convalescence stage.  

In June 1994, the veteran stated that he could not do the 
jobs he used to do in the past, which included heavy lifting, 
prolonged standing, and walking.  He said that he had not 
worked since June 1993.

In April 1995, the veteran had more foot surgery at VA for 
3rd metatarsal head transfer lesion bilaterally.  He was 
advised not to work at the time, as he was still receiving 
treatment and the doctor had not released him to work.  The 
veteran was provided a temporary total rating for 
convalescence from April 17, 1995, to June 1, 1995.

At VA examination in March 1996, the diagnosis was persistent 
calluses of both feet despite surgery times three.  

At VA examination in October 1996, the veteran said that he 
could not walk or stand for long periods and could not hold a 
job.  The doctor also stated that it would be difficult for 
the veteran to do prolonged standing or walk long distances.  
VA outpatient treatment records, dated from February 1997 to 
June 2001, show continued treatment for bilateral foot pain.  
In November 1999, an examiner stated that it was best if the 
veteran did not work and stand on his feet for long periods 
of time.  

Records obtained from SSA indicate that the veteran was 
determined to be disabled with a primary diagnosis of 
substance addiction (alcohol) and a secondary diagnosis of 
recurrent bunions.

At VA examination in November 2003, the veteran complained of 
daily foot pain and that he was not working.  He said that he 
had had no treatment on his feet for two or three years.  
Examination of the left foot revealed that the veteran had a 
scar lateral to the big toe in the first interspace.  There 
was a scar over the third metatarsal.  There was a fixed 
metacarpophalangeal joint of the big toe of the left foot.  
Under the metacarpophalangeal joint on the sole of the left 
foot, he had a tender kerototic hard callus.  There were 
hammertoes of the third and fourth toes of the left foot.  
The right foot had a four-centimeter scar in the first 
interspace of the right foot.  There was a bunion and 30 
degrees of valgus deformity.  A two-centimeter round and hard 
keratotic callus was described as being seen under the ball 
of the MP joint of the right foot.  Comments were made on x-
rays that had been taken in 2000 of both feet.  The examiner 
noted that the x-rays showed an ankylosis of the first 
metacarpophalangeal joint with two metallic screws.  There 
were arthritic changes of the metacarpophalangeal joints of 
the second and third toes of the left foot.  The impression 
was bilateral bunion of the feet, bilateral bunionectomy, 
arhrodesis of the first metacarpophalangeal joint of the left 
foot, calluses of the soles of the right and left feet, 
recurrent bunion of the right foot, chronic pain, and 
arthritic changes in the metacarpophalangeal joints of he 
second and third toes on the left foot.  Also diagnosed was 
arthritic changes of the interphalangeal joint of the fifth 
toe of the right foot.  

The Rating Schedule provides a maximum 10 percent rating for 
unilateral hallux valgus with resection of metatarsal head or 
when the disability is severe, if equivalent to amputation of 
the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2003).  Hallux valgus is defined as, "angulation of the 
great toe away from the midline of the body, or toward the 
other toes; the great toe may ride over or under the other 
toes."  See Dorland's Illustrated Dictionary, 730 (27th ed. 
1994).

The veteran is presently receiving the maximum schedular 
rating available for service-connected bilateral hallux 
valgus of the feet, each separately rated as 10 percent 
disabling.  Although higher ratings are possible under 
diagnostic codes pertaining to other foot disabilities, the 
veteran is service connected only for hallux valgus with 
bunions.  The presently applied diagnostic code most 
appropriately addresses the disorders for which service 
connection has been established.  Additionally, the evidence 
of record, including the November 2003 VA examination of the 
feet, shows no evidence of any present malunion or nonunion 
of the tarsal or metatarsal bones.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5383.  Therefore, higher ratings under 
alternative rating criteria are not warranted.  

With respect to the veteran's complaints of pain and 
functional loss, VA regulations concerning functional loss 
are not applicable where a disability is rated at the maximum 
level provided by the diagnostic code under which it is 
rated, as is the veteran's situation.  Cf. VAOPGCPREC 36-97 
(holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, an 
increased disability rating based on functional loss is not 
available.  See 38 C.F.R. §§ 4.40, 4.45.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's hallux 
valgus in the August 2003 supplemental statement of the case.  
While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  He has not required any recent periods 
of hospitalization for treatment of hallux valgus.  He was 
hospitalized on only two occasions, most recently in 1995.  
Nor has he received treatment for this disability in the past 
few years, as he reported on VA examination in 2003.  

There is also no evidence in the claims file to suggest 
marked interference with employment as a result of this 
condition that is in any way unusual or exceptional, such 
that the schedular criteria do not address it.  The veteran's 
symptoms consist primarily of pain, and it is exactly these 
symptoms for which he is being compensated.  A severe 
disability of the toe is specifically contemplated by the 
assignment of a 10 percent rating under Diagnostic Code 5280.  
In other words, he does not have any symptoms from his toes 
that are unusual or are different from those contemplated by 
the schedular criteria.  

Although it was noted following surgery in 1995 that the 
veteran should not yet return to work, he was assigned a 
temporary total rating during this time period, as well as 
following his prior surgery in 1993.  The Board acknowledges 
that veteran's work experience is in physical labor and he 
has not worked since 1993.  The medical evidence also 
suggests that he should not stand on his feet for prolonged 
periods.  However, he has other significant disabilities of 
the feet for which he is not service connected, i.e., 
arthritic changes of second and third toes on the left foot 
and of the fifth toe on the right foot.  More importantly, 
the primary reason for his unemployment, as determined by 
SSA, is substance abuse.  In any event, he has a high school 
education and he has vocational potential, i.e., definite 
potential and an ability to function in everyday literate 
society, although he could not perform tasks similar to those 
in the past.  See Psychological Evaluation, dated June 20, 
1995.   

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.  
Here, the Board finds the preponderance of the evidence is 
against the veteran's claims for increased ratings.  


ORDER

Service connection for a psychiatric disorder, as secondary 
to service-connected hallux valgus with bunions, is denied.

An increased rating for hallux valgus, right foot, with 
bunions, currently evaluated as 10 percent disabling, is 
denied.

An increased rating for hallux valgus, left foot, with 
bunions, currently evaluated as 10 percent disabling, is 
denied.


REMAND

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
nerve damage to the spine resulting from his November 1993 
foot surgery.  He contends that anesthesia administered to 
him for the foot surgery caused subsequent spine problems.  A 
remand is in order to obtain a medical opinion concerning 
this matter.  See 38 C.F.R. § 3.159(c)(4) (2003). 

The law providing compensation under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version.  However, 
the new law does not apply in the present case, as the 
veteran's claim has been pending since before the change in 
the law.    

Therefore, this case is REMANDED for the following:

1.  Afford the veteran a VA orthopedic 
examination to determine the nature and 
etiology of any current spine disorder.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available for review by the examiner 
prior to the examination.  The examiner 
should indicate in the examination report 
whether the claims folder was, in fact, 
reviewed.  

The examiner should express an opinion as 
to whether the veteran has an additional 
spine disability which was proximately 
caused or aggravated by any medical 
treatment afforded him by VA in November 
1993.  If there is no such relationship, 
the examiner should also specifically 
indicate so in the report.

If there is any type of relationship 
between the VA treatment afforded the 
veteran and any current spine disorder, 
the examiner must fully explain such 
relationship.  Is any additional spine 
disability a necessary consequence (those 
which are certain or intended to result) 
of the November 1993 surgery, or the 
continuance of natural progress of the 
injury for which the veteran was treated?  
It should be emphasized to the examiner 
that "fault" or "medical negligence" 
is not at issue in this case.

The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.

2.  Then, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and be given a reasonable period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



